DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-15 and 17-19 are pending in the application, with claim 1 amended and claim 16 canceled.
Response to Arguments
 	Applicants’ 6/21/22 claim amendments and arguments have been fully considered, but are not found persuasive and/or where the claim amendments necessitated new grounds of rejection as presented below.

 	As to claim 1, Applicants argue on pages 5-7 that that Novelle, Henkel, and Gupta fail to teach the function of deordorizing an ostomy device.  Applicants argue that the cited references teach different functions than for deodorizing for an ostomy device. 	This argument is not persuasive as claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 (I).  In the present case, Novelle teaches substantially the same composition for the same purpose and function, as deodorizing, and where the composition is capable of being used as a deodorizing composition for deodorizing an ostomy device, according to the broadest reasonable interpretation.  	Additionally, Novelle teaches that the deodorizing material can be provided as part of an ostomy device [0222], in order to remove unpleasant odors and bacterial infection for stoma bags [0222], as further presented below.  	Thus, the cited references teach all of the limitations of the pending apparatus claims, and are taught to, and/or capable of, performing the recited functions.
 		 		Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1, 3, 6-8, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Novelle (US 2006/0228323 A1) in view of Henkel (CA 2 315 892 A1), and further in view of Gupta (US 2011/0124573 A1).
	As to claim 1, Novelle teaches a deodorizer composition [capable of being used) for deodorizing an ostomy device (as deodorizing compositions for eliminating odors resulting from animal waste [0007];  	where the composition is capable of being used for deodorizing an ostomy device (as previously presented for the rejection of claim 16, at pages 12-13 of the 3/30/22 Non-Final Office Action) that the deodorizing material can be provided as part of an ostomy device [0222], in order to remove unpleasant odors and bacterial infection for stoma bags [0222]; and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 (I).  In the present case, Novelle teaches substantially the same composition for the same purpose and function (deodorizing), such that the composition is capable of being used as a deodorizing composition for deodorizing an ostomy device, according to broadest reasonable interpretation); 	[the composition] comprising:  	(a) a combination of citric acid and a citric acid salt (where composition includes combination of citric acid and its salt [0070],ll.6; [0059],ll.4 as sodium citrate [0062],ll.4); 	(b) cocamidopropyl betaine (where composition includes an amphoteric compound such as cocamidopropyl betaine [0060];ll.9;[0062;,ll.3]).  	Novelle also teaches (as previously presented for the rejection of claim 16, at pages 12-13 of the 3/30/22 Non-Final Office Action) that the deodorizing material can be provided as part of an ostomy device [0222], in order to remove unpleasant odors and bacterial infection for stoma bags [0222]. 	Novelle does not teach that the composition comprises: (c) zinc ricinoleate.  	However, Henkel teaches a deodorizing composition (p.6,ll.6,1-19) comprising (c) zinc ricinoleate (p.6,ll.19,16-20); in order to provide a deodorizing composition that does not damage hard surfaces such as textiles (p.4,ll.20-25).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Novelle to include zinc ricinoleate as taught by Henkel, and one of skill would have been motivated to do so, in order to provide a deodorizing composition that does not damage hard surfaces such as textiles; and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (MPEP 2114 (I)).  In the present case, Novelle teaches substantially the same composition for the same purpose and function (deodorizing), such that the composition is capable of being used as a deodorizing composition for deodorizing an ostomy device, according to broadest reasonable interpretation)..  	The combination of Novelle and Henkel does not teach that the deodorizing composition comprises acemannan. 	However, Gupta teaches including acemannan as a neutral polysaccharide [0003],ll.21-23 for use in various types of deodorant compositions including for animal or human waste [0121].	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the deodorant composition of Novelle and/or Henkel to include the neutral polysaccharide acemannan as taught by Gupta, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (MPEP 2114 (I)).  In the present case, Novelle teaches substantially the same composition for the same purpose and function (deodorizing), such that the composition is capable of being used as a deodorizing composition for deodorizing an ostomy device, according to broadest reasonable interpretation).
 	As to claim 3, Novelle teaches that the deodorizer further comprises an antimicrobial agent (as further comprising antimicrobials or biocides [0070],ll.8).
 	As to claim 6, Novelle teaches wherein the composition is an aqueous solution and a total of the combination of citric acid and a citric acid salt is between 7 % and 9% by weight (citric acid present between about 0.1% and about 5% by weight ... sodium citrate present between about 0.1% and about 5% by weight [0065];[0066]; where composition is aqueous [0062]; Claim 23).
 	As to claim 7, Novelle teaches wherein the composition is an aqueous solution and cocamidopropyl betaine is between 3% and 7% by weight (Claim 23: composition includes 4.5% to about 25% by weight of cocamidopropyl betaine; See also [0059];[0060];[0062]: composition includes an amphoteric compound such as cocamidopropyl betaine ... composition is aqueous).
 	As to claim 8, Novelle teaches wherein the composition is an aqueous solution ([0062]: composition is aqueous).  	Novelle does not teach wherein the composition further comprises tetrahydroxy propyl ethylenediamine, lauroyl sarcosinate, a lauroyl sarcosinate salt, or combination and total of the zinc ricinoleate, tetrahydroxy propyl ethylenediamine, lauroyl sarcosinate, a lauroyl sarcosinate salt, or combination is between 7% and 9% by weight.  	However, Henkel teaches wherein the composition further comprises tetrahydroxy propyl ethylenediamine (p.16,ll.11-16: composition  includes 0 to 20% by weight of a complexing/sequestering agent; p.15,ll.10-15: complexing/sequestering agent used includes tetra-2-hydroxypropyl ethylenediamine), lauroyl sarcosinate (optionally not included), a lauroyl sarcosinate salt (optionally not included), or combination and total of the zinc ricinoleate, tetrahydroxy propyl ethylenediamine, lauroyl sarcosinate (optionally not included), a lauroyl sarcosinate salt (optionally not included), or combination is between 7% and 9% by weight (p.6,ll.1-6 & ll.16-24: deodorizing composition comprising 0.1 to 20% by weight zinc ricinoleate as deodorizing agents; p.16,ll.11-16: composition includes Oto 20% by weight of a complexing/sequestering agent; p.15,ll.10-15: complexing/sequestering agent used includes tetra-2-hydroxypropyl ethylenediamine, i.e. sum of zinc ricinoleate and tetrahydroxy propyl ethylenediamine includes the range of 7% and 9% by weight; p.4,ll.8-13: composition is aqueous); 		in order to provide efficient solubilization or stabilization of the deodorizing agent in the water-based composition (p.4,ll.14-20).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Novelle to include wherein the composition further comprises tetrahydroxy propyl ethylenediamine and total of the zinc ricinoleate, tetrahydroxypropyl ethylenediamine is between 7% and 9% by weight as taught by Henkel, and one of skill would have been motivated to do so, in order to provide efficient solubilization or stabilization of the deodorizing agent in the water-based composition; and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (MPEP 2114 (I)).  In the present case, Novelle teaches substantially the same composition for the same purpose and function (deodorizing), such that the composition is capable of being used as a deodorizing composition for deodorizing an ostomy device, according to broadest reasonable interpretation).
 	As to claim 10, Novelle further teaches wherein the composition is an aqueous solution ([0062]: composition is aqueous).  	Novelle does not teach a total of the combination of citric acid and a citric acid salt is between 35% and 25% by weight.  	However, Henkel teaches a total of the combination of citric acid and a citric acid salt is between 35% and 25% by weight (p.14,ll.12-28; p.16,ll.4-8) where the composition includes combination of complexing/sequestering agents including citric acid and sodium citrate; p.16,ll.11 -16 each complexing/sequestering agent may be present from 0 to 20% by weight, i.e. the sum includes the range of 35% and 25% by weight); 		in order to provide efficient solubilization or stabilization of the deodorizing agent in the water-based composition (p.4,ll.14-20).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Novelle to include a total of the combination of citric acid and a citric acid salt is between 35% and 25% by weight as taught by Henkel, and one of skill would have been motivated to do so, in order to provide efficient solubilization or stabilization of the deodorizing agent in the water-based composition while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (MPEP 2114 (I)).  In the present case, Novelle teaches substantially the same composition for the same purpose and function (deodorizing), such that the composition is capable of being used as a deodorizing composition for deodorizing an ostomy device, according to broadest reasonable interpretation).

 	As to claim 11, Novelle further teaches wherein the composition is an aqueous solution and cocamidopropyl betaine is between 14 % and 18 % by weight (Claim 23: composition includes 4.5% to about 25% by weight of cocamidopropyl betaine; See also [0059];[0060];[0062]: composition includes an amphoteric compound such as cocamidopropyl betaine ... composition is aqueous).
 	As to claim 12, Novene further teaches wherein the composition is an aqueous solution ([0062]: composition is aqueous).  	Novelle does not teach wherein the composition further comprises tetrahydroxy propyl ethylenediamine, lauroyl sarcosinate, a lauroyl sarcosinate salt, or combination and total of the zinc ricinoleate, tetrahydroxy propyl ethylenediamine, lauroyl sarcosinate, a lauroyl sarcosinate salt, or combination is between 14% and 18% by weight.  	However, Henkel teaches wherein the composition further comprises tetrahydroxy propyl ethylenediamine (p.16,ll.11-16: composition includes O to 20% by weight of a complexing/sequestering agent; p.15,ll.10-15: complexing/sequestering agent used includes tetra-2-hydroxypropyl ethylenediamine), lauroyl sarcosinate (optionally not included), a lauroyl sarcosinate salt (optionally not included), or combination and total of the zinc ricinoleate, tetrahydroxy propyl ethylenediamine, lauroyl sarcosinate, a lauroyl sarcosinate salt, or combination is between 14% and 18% by weight (p.6,ll.1-6 &,ll.16-24: deodorizing composition comprising 0.1 to 20% by weight zinc ricinoleate as deodorizing agents; p.16,ll.11-16: composition includes Oto 20% by weight of a complexing/sequestering agent; p.15,ll.10-15:  complexing/sequestering agent used includes tetra-2-hydroxypropyl ethylenediamine, i.e. sum of zinc ricinoleate and tetrahydroxy propyl ethylenediamine includes the range of 14% and 18% by weight; p.4,ll.8-13: composition is aqueous); 		in order to provide efficient solubilization or stabilization of the deodorizing agent in the water-based composition (p.4,ll.14-20).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Novelle to include wherein the composition further comprises tetrahydroxy propyl ethylenediamine, and total of the zinc ricinoleate, tetrahydroxy propyl ethylenediamine is between 14% and 18% by weight as taught by Henkel, and one of skill would have been motivated to do so, in order to provide efficient solubilization or stabilization of the deodorizing agent in the water-based composition while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (MPEP 2114 (I)).  In the present case, Novelle teaches substantially the same composition for the same purpose and function (deodorizing), such that the composition is capable of being used as a deodorizing composition for deodorizing an ostomy device, according to broadest reasonable interpretation).
 	As to claim 15, Novelle teaches a deodorizer composition (as deodorizing compositions for eliminating odors resulting from animal waste [0007]) comprising:  	(a) a combination of citric acid and a citric acid salt (where composition includes combination of citric acid and its salt [0070],ll.6; [0059],ll.4 as sodium citrate [0062],ll.4); 	(b) cocamidopropyl betaine (where composition includes an amphoteric compound such as cocamidopropyl betaine [0060];ll.9;[0062;,ll.3]).  	Novelle does not teach that the composition comprises: (c) zinc ricinoleate.  	However, Henkel teaches a deodorizing composition (p.6,ll.6,1-19) comprising (c) zinc ricinoleate (p.6,ll.19,16-20); in order to provide a deodorizing composition that does not damage hard surfaces such as textiles (p.4,ll.20-25).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Novelle to include zinc ricinoleate as taught by Henkel, and one of skill would have been motivated to do so, in order to provide a deodorizing composition that does not damage hard surfaces such as textiles; and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (MPEP 2114 (I)).  In the present case, Novelle teaches substantially the same composition for the same purpose and function (deodorizing), such that the composition is capable of being used as a deodorizing composition for deodorizing an ostomy device, according to broadest reasonable interpretation). 	Novelle does not teach wherein the composition further comprises tetrahydroxy propyl ethylenediamine, lauroyl sarcosinate, a lauroyl sarcosinate salt, or combination and total of the zinc ricinoleate, tetrahydroxy propyl ethylenediamine, lauroyl sarcosinate, a lauroyl sarcosinate salt, or combination is between 14% and 18% by weight (as recited in claim 12).  	However, Henkel teaches wherein the composition further comprises tetrahydroxy propyl ethylenediamine (p.16,ll.11-16: composition includes O to 20% by weight of a complexing/sequestering agent; p.15,ll.10-15: complexing/sequestering agent used includes tetra-2-hydroxypropyl ethylenediamine), lauroyl sarcosinate (optionally not included), a lauroyl sarcosinate salt (optionally not included), or combination and total of the zinc ricinoleate, tetrahydroxy propyl ethylenediamine, lauroyl sarcosinate, a lauroyl sarcosinate salt, or combination is between 14% and 18% by weight (p.6,ll.1-6 &,ll.16-24: deodorizing composition comprising 0.1 to 20% by weight zinc ricinoleate as deodorizing agents; p.16,ll.11-16: composition includes Oto 20% by weight of a complexing/sequestering agent; p.15,ll.10-15:  complexing/sequestering agent used includes tetra-2-hydroxypropyl ethylenediamine, i.e. sum of zinc ricinoleate and tetrahydroxy propyl ethylenediamine includes the range of 14% and 18% by weight; p.4,ll.8-13: composition is aqueous); 		in order to provide efficient solubilization or stabilization of the deodorizing agent in the water-based composition (p.4,ll.14-20).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Novelle  and Henkel to include wherein the hydrophilic polyurethane comprising water and 35 to 25% by weight a combination of citric acid and citric acid salts, 6 to 3 % cocamidopropyl betaine, 4 to 2 % zinc ricinoleate, 3 to 1 % tetrahydroxy propyl ethylenediamine, and 2 to 0.5 % sodium lauroyl sarcosinate, and one of skill would have been motivated to do so, in order to provide efficient solubilization or stabilization of the deodorizing agent in the water-based composition, and where such optimization is within ordinary skill of one in the art; and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (MPEP 2114 (I)).  In the present case, Novelle teaches substantially the same composition for the same purpose and function (deodorizing), such that the composition is capable of being used as a deodorizing composition for deodorizing an ostomy device, according to broadest reasonable interpretation).

 	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Novelle in view of Henkel and Gupta, and further in view of Williams (US 2014/0147408 A1).
 	As to claim 2, the combination of Novelle, Henkel, and Gupta, does not teach that the deodorizer further comprises a paraben.  	However, Williams is in the field of odor control compositions (Abstract), and teaches the deodorizer further comprising a paraben ([0084];[0085]: the composition includes a preservative such as parabens); 		in order to provide a deodorizing composition with an agent that prevents the growth of microorganisms within the composition, thereby increasing the shelf life of the composition [0084].  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Novelle and/or Henkel to include the deodorizer further comprising a paraben as taught by Williams, and one of skill would have been motivated to do so, in order to provide a deodorizing composition with an agent that prevents the growth of microorganisms within the composition, thereby increasing the shelf life of the composition; and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (MPEP 2114 (I)).  In the present case, Novelle teaches substantially the same composition for the same purpose and function (deodorizing), such that the composition is capable of being used as a deodorizing composition for deodorizing an ostomy device, according to broadest reasonable interpretation).
 	As to claim 4 (as best interpreted), the combination of Novelle, Henkel, and Gupta does not teach wherein the antimicrobial agent is diazolidinyl urea.  	However, Williams teaches wherein the antimicrobial agent is diazolidinyl urea ([0084];[0086]: where the composition includes a preservative as diazolidinyl urea ... the preservatives have antimicrobial properties); 		in order to provide a deodorizing composition with an agent that prevents the growth of microorganisms within the composition, thereby increasing the shelf life of the composition [0084].  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Novelle and/or Henkel to include wherein the antimicrobial agent is diazolidinyl urea as taught by Williams, and one of skill would have been motivated to do so, in order to provide a deodorizing composition with an agent that prevents the growth of microorganisms within the composition, thereby increasing the shelf life of the composition; and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (MPEP 2114 (I)).  In the present case, Novelle teaches substantially the same composition for the same purpose and function (deodorizing), such that the composition is capable of being used as a deodorizing composition for deodorizing an ostomy device, according to broadest reasonable interpretation).
 	Claims 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Novelle in view of Henkel and Gupta, and further in view of Dragoco (DE 92 02 862 U1) (provided as machine translation (“MT”) by Espacenet).

	As to claim 13, Novelle teaches the deodorizer of claim 10, as presented above. 	The combination of Novelle, Henkel and Gupta does not teach a water absorbent material comprising the deodorizer of Claim 10. 	However, Dragoco is in the field of deodorizing materials (Abstract, MT:[0010]-[0014]: teaches a water absorbent material comprising a deodorizing composition (MT:[0017],s.133, ll.4); in order to: provide (MT:[0016]): deodorizing compositions comprising a mixture of a carrier/support material and a deodorizing active agent); that absorbs liquids MT:[0017],ll.1-5).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Novelle to include a kit comprising a deodorizing composition and a water absorbent material as taught by Dragoco, and one of skill would have been motivated to do so, in order to: provide deodorizing compositions comprising a mixture of a carrier/support material and a deodorizing active agent); that absorbs liquids; and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (MPEP 2114 (I)).  In the present case, Novelle teaches substantially the same composition for the same purpose and function (deodorizing), such that the composition is capable of being used as a deodorizing composition for deodorizing an ostomy device, according to broadest reasonable interpretation).

 	As to claim 17, the combination of Novelle, Henkel and Gupta does not teach a kit comprising a deodorizing composition and a water absorbent material.  	However, Dragoco is in the field of deodorizing materials (Abstract, MT:[0010]-[0014]: teaches a deodorizing kit comprising a deodorizing composition and a water absorbent material (MT:[0017],s.133, ll.4);  		in order to: provide (MT:[0016]): deodorizing compositions comprising a mixture of a carrier/support material and a deodorizing active agent); that absorbs liquids MT:[0017],ll.1-5).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Novene to include a kit comprising a deodorizing composition and a water absorbent material as taught by Dragoco, and one of skill would have been motivated to do so, in order to: provide deodorizing compositions comprising a mixture of a carrier/support material and a deodorizing active agent); that absorbs liquids; and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (MPEP 2114 (I)).  In the present case, Novelle teaches substantially the same composition for the same purpose and function (deodorizing), such that the composition is capable of being used as a deodorizing composition for deodorizing an ostomy device, according to broadest reasonable interpretation).
 	As to claims 14 and 18-19, the combination of Novelle, Henkel and Gupta does not teach wherein the water absorbent material is a hydrogel or hydrophilic polyurethane that is configured to attach the absorbent material to an interior of an ostomy device.  	However, Dragoco teaches deodorizing materials for containers which are capable of being used within an ostomy device (Abstract, MT:[0010]-[0014]: as deodorizing kit capable of being used within ostomy appliances, according to broadest reasonable interpretation); 	wherein the water absorbent material is a hydrophilic polyurethane (such as foam MT:[0018],s. 143,ll.2p) provided as a component of (MT:[0016]): deodorizing compositions comprising a mixture of a carrier/support material and a deodorizing active agent); that absorbs liquids as hydrophilic MT:[0017],ll.1-5);;		in order to: provide (MT:[0016]): deodorizing compositions comprising a mixture of a carrier/support material and a deodorizing active agent); that absorbs liquids MT:[0017],ll.1-5), wherein the composition is provided as a deodorizing kit that is capable of being used within ostomy appliances (Abstract, MT:[0010]-[0014]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Novelle to include wherein the water absorbent material is a hydrophilic polyurethane capable of being used within an ostomy device as taught by Dragoco, and one of skill would have been motivated to do so, in order to: provide deodorizing compositions comprising a mixture of a carrier/support material and a deodorizing active agent); that absorbs liquids as hydrophilic, wherein the composition is provided as a deodorizing kit that is capable of being used within ostomy appliances; and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (MPEP 2114 (I)).  In the present case, Novelle teaches substantially the same composition for the same purpose and function (deodorizing), such that the composition is capable of being used as a deodorizing composition for deodorizing an ostomy device, according to broadest reasonable interpretation).

 	As to claim 16, Novelle teaches the deodorizer of claim 10, as presented above. 	Dragoco teaches the water absorbent material according to claim 14, as presented above. 	Novelle teaches that the deodorizing material can be provided as part of an ostomy device [0222], in order to remove unpleasant odors and bacterial infection for stoma bags [0222]. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the absorbent material of Dragoco with the deordorizing material of Novelle to be used in an ostomy device according to Novelle, and one of skill would have been motivated to do so, in order to: remove unpleasant odors and bacterial infection for stoma bags (as taught by Novelle) and in order to provide deodorizing compositions comprising a mixture of a carrier/support material and a deodorizing active agent); that absorbs liquids, wherein the composition is provided as a deodorizing kit that is capable of being used within ostomy appliances (as taught by Dragoco, as presented above for claim 14).
 
Conclusion

 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: Fisher (US 3765371 A) (entire document); Lersch (US 2003/0133892 A1) (entire document).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781